[Cite as Zidel v. Allstate Ins. Co., 2016-Ohio-1456.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

Todd Alan Zidel,                                        :

                 Plaintiff-Appellant,                   :
                                                                        No. 15AP-857
v.                                                      :        (M.C. No. 2015 CVE 017953)

Allstate [Fire and Casualty]                            :       (REGULAR CALENDAR)
Insurance Company et al.,
                                                        :
                 Defendants-Appellees.
                                                        :


                                                D ECISION

                                         Rendered on April 7, 2016


                 On brief: Todd Alan Zidel, pro se. Argued: Todd Alan Zidel

                 On brief: Hollern & Associates, and Edwin J. Hollern, for
                 appellees. Argued: Edwin J. Hollern

                        APPEAL from the Franklin County Municipal Court
HORTON, J.
        {¶ 1} Plaintiff-appellant, Todd Alan Zidel, pro se, appeals from a judgment of the
Franklin County Municipal Court granting defendant-appellee, Allstate Fire and Casualty
Insurance Company's ("Allstate") motion for judgment on the pleadings. For the following
reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On June 4, 2014, Zidel was involved in an auto accident with non-party
Keshia Davis. Zidel alleges that Davis was operating a car owned by non-party Lemmie
Samuels, which was insured by Allstate. Zidel was insured by GEICO Casualty Company
("GEICO").
        {¶ 3} Instead of suing the potential tortfeasors, i.e., Davis and Samuels, Zidel
sued the insurance companies, Allstate and GEICO.                    (Zidel subsequently reached a
No. 15AP-857                                                                                   2

settlement with his company, GEICO.) In the complaint, Zidel states his sole claim
against Allstate for money damages:
              Mr. Zidel's claim against All State for having his special classic
              Chevy Lumina totally lost due to the reckless driver driving
              their insured vehicle is $5,000.00.

       {¶ 4} On July 7, 2015, Allstate filed a Motion for Judgment on the Pleadings. On
August 17, 2015, the trial court held that:
              After review of the pleadings * * * the court finds the
              Defendant has met its legal burden and hereby sustains the
              motion filed. Therefore, Allstate is hereby dismissed from this
              case.

(Entry, 1.)
II. ASSIGNMENTS OF ERROR
       {¶ 5} Zidel's three assignments of error are lengthy, and at times difficult to
follow. However, in light of our holding, we will briefly summarize. Zidel's assignments
of error allege that, (1) the trial court did not address who was financially responsible for
the loss of his vehicle, (2) Allstate participated in a conspiracy to avoid financial
responsibility, and (3) Allstate aided and abetted the tortfeasor(s) in a vehicular assault.
III. DISCUSSION–NO SET OF FACTS ENTITLING APPELLANT TO RELIEF
       {¶ 6} As we recently stated in Goscenski v. Ohio Dept. of Transp., 10th Dist. No.
13AP-585, 2014-Ohio-3426, ¶ 7:
              Civ.R. 12(C) permits a party to move for judgment on the
              pleadings. Determination of a motion for judgment on the
              pleadings "is restricted solely to the allegations in the
              pleadings." Peterson v. Teodosio, 34 Ohio St. 2d 161, 166, 297
N.E.2d 113 (1973). A trial court will grant judgment on the
              pleadings when, after construing the material allegations in
              the complaint in favor of the nonmoving party, the court
              "finds beyond doubt [ ] that the plaintiff could prove no set of
              facts in support of his claim that would entitle him to relief."
              State ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St. 3d
565, 570, 1996 Ohio 459, 664 N.E.2d 931 (1996). Appellate
              courts review the decision to grant or deny judgment on the
              pleadings under the de novo standard. Freedom Banc Mtge.
              Servs., Inc. v. Cincinnati Ins. Co., 10th Dist. No. 13AP-400,
              2014-Ohio-226, ¶ 9; Triplett v. Warren Corr. Inst., 10th Dist.
              No. 12AP-728, 2013-Ohio-2743, ¶ 8.
No. 15AP-857                                                                             3

      {¶ 7} "R.C. 3929.06(B) precludes a person from bringing a civil action against the
tortfeasor's insurer until the person has first obtained a judgment for damages against the
insured and the insurer has not paid the judgment within 30 days." W. Broad
Chiropractic v. Am. Family Ins., 122 Ohio St. 3d 497, 2009-Ohio-3506, ¶ 28; Axline v.
Kevin R. Connors, 10th Dist. No. 14AP-924, 2015-Ohio-4679, ¶ 44. "The injured party
must obtain a judgment against the tortfeasor before he can sue the insurer." (Emphasis
sic.) Achor v. Clinton Cty. Bd. of Mental Retardation & Dev. Disabilities, 10th Dist. No.
86AP-60 (June 5, 1986).
       {¶ 8} R.C. 3929.06 states, in relevant part:
             (A)(1) If a court in a civil action enters a final judgment that
             awards damages to a plaintiff for * * * loss to * * * property of
             the plaintiff * * * if, at the time that the cause of action
             accrued against the judgment debtor, the judgment debtor
             was insured against liability for that * * * loss, the plaintiff
             * * * is entitled as judgment creditor to have an amount up to
             the remaining limit of liability coverage provided in the
             judgment debtor's policy of liability insurance applied to the
             satisfaction of the final judgment.

             (2) If, within thirty days after the entry of the final judgment
             referred to in division (A)(1) of this section, the insurer that
             issued the policy of liability insurance has not paid the
             judgment creditor * * *, the judgment creditor may file in the
             court that entered the final judgment a supplemental
             complaint against the insurer seeking the entry of a judgment
             ordering the insurer to pay the judgment creditor the requisite
             amount. * * *

             (B) Division (A)(2) of this section does not authorize the
             commencement of a civil action against an insurer until a
             court enters the final judgment described in division (A)(1) of
             this section in the distinct civil action for damages between
             the plaintiff and an insured tortfeasor and until the
             expiration of the thirty-day period referred to in division
             (A)(2) of this section.

(Emphasis added.) It is clear that "[d]irect actions are not permitted in Ohio by third
parties against a tortfeasor's liability insurance carrier." Shaeffer, Whiting v. Grange
Mut. Cas. Co., 10th Dist. No. 80AP-748 (Feb. 26, 1981), citing to Chitlik v. Allstate Ins.
Co., 34 Ohio App. 2d 193 (8th Dist.1973).
No. 15AP-857                                                                                4

       {¶ 9} Our de novo review of this action shows that Zidel's only claim against
Allstate is for money damages. However, Zidel failed to comply with R.C. 3929.06 by
attempting to obtain a judgment against Allstate without first obtaining a judgment
against the tortfeasor(s). Since Zidel must obtain a judgment against the tortfeasor(s)
before he can sue Allstate, we agree with the trial court that Zidel could prove no set of
facts that would entitle him to relief. Therefore, Zidel's assignments of error are moot.
IV. DISPOSITION
       {¶ 10} Having concluded that the trial court properly granted Allstate's motion for
judgment on the pleadings, Zidel's assignments of error are moot. The judgment of the
Franklin County Municipal Court is affirmed.
                                                                        Judgment affirmed.
                           TYACK and BRUNNER, JJ., concur.
                               _________________